UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
RICHARD H. LIVINGSTON,

                        Plaintiff,                    9:19-cv-353
                                                      (GLS/CFH)
                  v.

WILLIAM HOFFNAGLE et al.,

                        Defendants.
APPEARANCES:                              OF COUNSEL:

FOR PLAINTIFF:
RICHARD H. LIVINGSTON
326 N. Beech Street
Syracuse, NY 13207

FOR DEFENDANTS:
HON. LETITIA JAMES                        CHRISTOPHER J. HUMMEL
New York State Attorney General           Assistant Attorney General
The Capitol
Albany, NY 12224

Gary L. Sharpe
Senior District Judge

                                     ORDER

      The above-captioned matter comes to this court following a Report-

Recommendation and Order by Magistrate Judge Christian F. Hummel

duly filed on November 8, 2019. (Dkt. No. 16.) Following fourteen days

from the service thereof, the Clerk has sent the file, including any and all

objections filed by the parties herein.
      No objections having been filed, and the court having reviewed the

Report-Recommendation and Order for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No.

16) is ADOPTED in its entirety; and it is further

      ORDERED that defendants’ motion to dismiss (Dkt. No. 12) is

GRANTED IN PART and DENIED IN PART as follows:

            GRANTED with respect to the following claims, which are

            DISMISSED WITH PREJUDICE: Eighth Amendment failure to

            protect claim; Eighth Amendment conditions of confinement

            claim; conspiracy claim; First Amendment retaliation claim; and

            supervisory claim against defendant William Hoffnagle insofar

            as that claim is based upon plaintiff Richard H. Livingston’s

            Eighth Amendment failure to protect, conditions of confinement,

            conspiracy claims, and First Amendment retaliation claim; and

            DENIED as to Livingston’s: Eighth Amendment excessive force

            claim; and supervisory claim against Hoffnagle insofar as that

            claim is based upon plaintiff’s Eighth Amendment excessive

            force claim; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties

                                        2
in accordance with the Local Rules of Practice.

IT IS SO ORDERED.

January 7, 2020
Albany, New York




                                     3
